Case 8:19-cv-01213-ODW-AGR Document 41 Filed 08/24/20 Page 1 of 2 Page ID #:372



 1

 2                                                                                JS-6

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA

 9   WESTFIELD INSURANCE                   CASE NO. 8:19-cv-01213-ODW (AGRx)
     COMPANY, an Ohio corporation,
10                 Plaintiff,              CONSENT JUDGMENT
11        v.
     HORIZON COMMUNICATIONS
12   TECHNOLOGIES, INC., a California
     corporation; HORIZON
13   TELECOMMUNICATIONS CORP., a
     California corporation; SOLIS
     CAPITAL PARTNERS, LLC, a
14   Delaware limited liability company;
     MICHAEL E. DEGRAW, an
     individual; NICOLLE S. DEGRAW, an
15   individual; and DOES 1 through 10,
     inclusive.
16                 Defendants.
17

18

19

20

21
                                            1
Case 8:19-cv-01213-ODW-AGR Document 41 Filed 08/24/20 Page 2 of 2 Page ID #:373



 1         Pursuant to the Stipulation for Entry of Judgment herein, IT IS ORDERED AND
     ADJUDGED that pursuant to Plaintiff’s claims for breach of contract, the Court enters
 2
     judgment in favor of Plaintiff WESTFIELD INSURANCE COMPANY and against
 3
     Defendants HORIZON COMMUNICATIONS TECHNOLOGIES, INC., HORIZON
 4   TELECOMMUNICATIONS CORP., SOLIS CAPITAL PARTNERS, LLC,
     MICHAEL E. DEGRAW, and NICOLLE S. DEGRAW, jointly and severally, in the
 5
     principal amount of $270,839.60 plus post-judgment interest in the amount of
 6
     $31,003.60, for a total of $301,843.20. Plaintiff shall be entitled to recover costs of
 7   court according to law and such attorney fees as may be awarded on post-judgment
     motion for attorney fees.
 8
           IT IS SO ORDERED.
 9
           August 24, 2020
10
                                          ____________________________________
11
                                                      OTIS D. WRIGHT, II
12
                                              UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21
                                                  2
